An affidavit charging this appellant with a violation of the prohibition law was made by one Draper before a justice of the peace. A warrant was issued, made returnable to the county court, where the defendant was tried and convicted, and thereupon appealed to the circuit court. He was again convicted by the court without a jury, fined $100, and in addition thereto imposed 90 days' hard labor for the *Page 682 
county. The clerk of the lower court certifies that no bill of exceptions has been presented, and the appeal is here upon the record proper. The judgment of conviction is affirmed, as there is no error apparent upon the record.
Affirmed.